Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al (U.S Patent 6,007,936) (“Fehr”) in view of Lopez de Cardenas et al (U.S Patent 7,387,165) (“Lopez”).
Regarding Claim 1, Fehr discloses a system for controllably exposing selected locations along a wellbore to a pressurized fluid, the wellbore including an elongated casing disposed therein, the casing defining an internal borehole extending longitudinally with the wellbore (Abstract), the casing having one or more ports extending through the casing (Col 2, lines 25-53), the system comprising:
an actuation member configured for travelling down the borehole in a longitudinal direction (Col 2, lines 26-53; Col 3, lines 39-45; Col 4, lines 30-45);

wherein the actuation member comprises a first engagement portion configured to matingly engage with a corresponding second engagement portion of the first sliding sleeve member to allow for the predetermined amount of force to be transferred from the actuation member to the first sliding sleeve member (Col 3, lines 27-45; Col 4, lines 21-45); and
wherein the first engagement portion and the second engagement portion are configured to release from one another upon said further downhole travel of the first sliding sleeve member under said second predetermined amount of force, to cause the actuation member to disengage from the first sliding sleeve member (Col 2, lines 26-53; Col 3, lines 1-14; Col 4, lines 46-67).

Fehr, however, fails to expressly disclose a stopping member affixed to the casing downhole of the first sliding sleeve member, the stopping member configured to contact the first sliding sleeve member after the first sliding sleeve member has moved a first distance downhole and initially inhibit further downhole travel of the first sliding sleeve member, the stopping member configured to release under a second predetermined amount of force to allow said further downhole travel of the first sliding sleeve member.

Lopez teaches the methods above by providing a stopping member affixed to the casing downhole of the first sliding sleeve member, the stopping member configured to contact the first sliding sleeve member after the first sliding sleeve member has moved a first distance downhole and initially inhibit further downhole travel of the first sliding sleeve member, the stopping member configured to release under a second predetermined amount of force to allow said further downhole travel of the first sliding sleeve member (Abstract; Col 4, lines 38-67; Col 5, lines 4-24; Col 6, lines 34-54) for the purpose of providing a sealing mechanism in order to prevent treatment fluid from passing below the plugging members (i.e., darts, balls, etc) with the sliding sleeve (Abstract; Col 5, lines 4-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Fehr to include a stopping member affixed to the casing downhole of the first sliding sleeve member, as taught by Lopez, because doing so would help provide a sealing mechanism in order to prevent treatment fluid from passing below the plugging members with the sliding sleeve.

Regarding Claim 2, Fehr discloses the system of claim 1, wherein the first engagement portion of the actuation member comprises a wedged portion and a groove formed at least partially circumferentially around an outer surface of the actuation member (Col 3, lines 28-39; Col 12, lines 41-54), and
the first engagement portion of the first sliding sleeve member comprises one or more inward-facing protrusions connected to the first sliding sleeve member (Col 3, lines 27-45; Col 4, lines 21-45), and
protruding radially into the aperture, one or both of the protrusions and the groove configured, upon alignment of the protrusions and the groove, to move radially toward the other due to a biasing force so that the protrusions are received within the groove, whereupon the 

Regarding Claim 3, Fehr discloses the system of claim 2, wherein one or both of the actuation member and the first sliding sleeve member have a deformation region (Col 8, lines 46-67; Col 12, lines 41-53).

Regarding Claim 4, Fehr discloses the system of claim 2, wherein the actuation member has a deformation region comprising the groove disposed thereon; wherein the biasing force is generated by resilient radial inward deformation of the deformation region (Col 2, lines 26-53; Col 3, lines 1-14; Col 4, lines 46-67), said resilient radial inward deformation occurring in response to action of the wedged portion on the inward-facing protrusions during downhole motion of the actuation member past the inward-facing protrusions (Col 3, lines 28-39; Col 12, lines 41-54).

Regarding Claim 5, Fehr in view of Lopez teach the system of claim 3, wherein downhole of the stopping member, the borehole or casing has a narrowing portion configured to contact and apply force on the wedged portion of the actuation member due to said further downhole travel, said force causing a second instance of radial inward deformation of the deformation region to release the inward-facing protrusions from the groove, to cause the actuation member to disengage from the first sliding sleeve member (Abstract; Col 4, lines 38-67; Col 5, lines 4-24; Col 6, lines 34-54).



Regarding Claim 7, Fehr in view of Lopez teach the system claim 1, further comprising:
a second sliding sleeve member for disposal within the borehole uphole of the first sliding sleeve member, the second sliding sleeve member having a second aperture for receiving the actuation member therein, the second sliding sleeve member initially covering a second port of the one or more ports extending through the casing and configured, upon application of a second predetermined amount of force applied in the longitudinal direction, to move downhole in the longitudinal direction, thereby uncovering the second port (Col 2, lines 26-53; Col 3, lines 1-14; Col 4, lines 46-67);
a second stopping member affixed to the casing downhole of the second sliding sleeve member, the second stopping member configured to contact the second sliding sleeve member after the second sliding sleeve member has moved a first distance downhole and initially inhibit further downhole travel of the second sliding sleeve member, the second stopping member configured to release under another predetermined amount of force to allow said further downhole travel of the second sliding sleeve member (Lopez:  Abstract; Col 4, lines 38-67; Col 5, lines 4-24; Col 6, lines 34-54);

wherein the first engagement portion and the engagement portion of the second sliding sleeve member are configured to release from one another upon said further downhole travel of the second sliding sleeve member under said second predetermined amount of force, to cause the actuation member to disengage from the second sliding sleeve member (Col 2, lines 26-53; Col 3, lines 1-14; Col 4, lines 46-67).

Regarding Claim 8, Fehr discloses the system of claim 2, wherein the wedged portion is located along a leading edge of the actuation member (Col 3, lines 28-39; Col 12, lines 41-54).

Regarding Claim 9, Fehr discloses the system of claim 2, wherein the wedged portion protrudes from the outer surface of the actuation member at a location between a leading edge and a trailing edge of the actuation member (Col 3, lines 28-39; Col 12, lines 41-54).

Regarding Claim 10, Fehr discloses the system of claim 1, wherein the actuation member the actuation member initially substantially fills the borehole and travels down the borehole in response to hydraulic pressure applied uphole of the actuation member (Col 2, lines 26-53; Col 3, lines 39-45; Col 4, lines 30-45).



Regarding Claim 12, Fehr discloses the system of claim 11, wherein the plug member is controllably dissolvable (Col 11, lines 25-41 and lines 43-64).

Regarding Claim 13, Fehr discloses the system of claim 2, wherein the actuation member includes a leading portion and a trailing portion, the leading portion located downhole of the trailing portion, and wherein the trailing portion is compressible radially inwardly due to force applied by the one or more inward-facing protrusions on the wedged portion when the actuation member moves downhole past the one or more inward-facing protrusions (Col 2, lines 26-53; Col 3, lines 1-14; Col 4, lines 46-67).

Regarding Claim 14, Fehr discloses the system of claim 13, wherein the trailing portion comprises resiliently deformable collets actuated for radially inward compression (Col 11, lines 25-41 and lines 43-64).

Regarding Claim 15, Fehr discloses a system for controllably exposing selected locations along a wellbore to a pressurized fluid, the wellbore including an elongated casing disposed 
an actuation member configured for travelling down the borehole in a longitudinal direction (Col 2, lines 26-53; Col 3, lines 39-45; Col 4, lines 30-45);
at least one sliding sleeve member for disposal within the borehole and each having an aperture for receiving the actuation member therein, the at least one sliding sleeve member configured to initially cover a respective port, and further configured to move downhole in response to a predetermined amount of force in the longitudinal direction to uncover the port (Col 2, lines 26-53; Col 3, lines 1-14; Col 4, lines 46-67);
wherein the actuation member comprises a first engagement portion configured to matingly engage with a corresponding second engagement portion of the at least one sliding sleeve member to allow for the predetermined amount of force to be transferred from the actuation member to the at least one sliding sleeve member (Col 3, lines 27-45; Col 4, lines 21-45);
wherein the first engagement portion and the second engagement portion are configured to release from one another upon said further downhole travel of the at least one sliding sleeve member under said second predetermined amount of force, to cause the actuation member to disengage from the at least one sliding sleeve member (Col 2, lines 26-53; Col 3, lines 1-14; Col 4, lines 46-67).

Fehr, however, fails to expressly disclose a stopping member affixed to the casing downhole of one or more of the at least one sliding sleeve member, the stopping member configured to contact the at least one sliding sleeve member after the at least one sliding sleeve member has moved a first distance downhole and initially inhibit further downhole travel of the at least one sliding sleeve member, the stopping member configured to release under a second predetermined amount of force to allow said further downhole travel of the at least one sliding sleeve member;

Lopez teaches the methods above by providing a stopping member affixed to the casing downhole of one or more of the at least one sliding sleeve member, the stopping member configured to contact the at least one sliding sleeve member after the at least one sliding sleeve member has moved a first distance downhole and initially inhibit further downhole travel of the at least one sliding sleeve member, the stopping member configured to release under a second predetermined amount of force to allow said further downhole travel of the at least one sliding sleeve member (Abstract; Col 4, lines 38-67; Col 5, lines 4-24; Col 6, lines 34-54) for the purpose of providing a sealing mechanism in order to prevent treatment fluid from passing below the plugging members (i.e., darts, balls, etc) with the sliding sleeve (Abstract; Col 5, lines 4-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Fehr to include a stopping member affixed to the casing downhole of the first sliding sleeve member, as taught by Lopez, because doing so would help provide a sealing mechanism in order to prevent treatment fluid from passing below the plugging members with the sliding sleeve.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Howard et al (U.S Pub 2011/0290486) – discloses methods of treating subterranean wellbores by providing an expandable packer and moving the packer along the wellbore downhole. The means for moving the expansion packer comprises means for longitudinally moving a mandrel with respect to the first packer (Page 1, paragraph [0014]).
	Lucas et al (U.S Patent 7,607,487) – discloses methods of utilizing a packer body and a slip to engage a casing of the well and a sealing element to seal an annulus of the well.  Reference Lucas further provides a circulation sleeve #17 that has one or more passages #21 that slides over a circulation sub #31 used to seal an annulus (Col 4, lines 21-38).
	Beck et al (U.S Pub 2015/0233210) – discloses a reclosable sleeve assembly including a housing member that comprises of one or more flow ports between a wellbore annulus and an interior of the housing.  The sleeve assembly comprises an outer and inner sleeve that are movable between an open and closed position in order to allow/prevent the flow of fluids throughout (Page 1, paragraphs [0006] and [0007]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674